Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered.  Applicant has amended claim 1 to include “wherein the second exposure dose is greater than the first exposure dose, and the first exposure dose and the second exposure dose are greater than zero”.   Applicant has argued that Wright merely discloses an exposed portion and an unexposed portion of the photopolymer layer , and at least one of the exposure does of Wight corresponding to the unexposed portion should be zero, and therefore Wright fails to disclose the feature “the first exposure dose and the second exposure dose are greater than zero” of amended claim 1.   Applicant’s arguments are primarily based upon Applicant’s amendment of claim 1, as applicant has primarily argued that the other references relied upon in the last Office Action do not disclose the limitation added by Applicant’s amendment.    New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


s 1-2, 5-6, 8-9, and 11-14. is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al (US 2014/0367705 A1) in view of  Wright et al l(US 2016/0349614 A1)(“Wright”) and of Oishi et al (US 2008/0076267 A1)(“Oishi”).
               Bibl  (Abstract and Fig. 1B) discloses a method of forming a display including
Preparing a substrate 102 and Gan layer 20 (para. 0045) having a top surface with a first conductive pad  140 and a second conductive pad 144 (para/ 0055-0056)
Bonding a light emitting diode (LED) 400 (para. 0050) to the first conductive pad , as Bibl discloses bonding the LED to the bonding layer 140 (para. 0056), Bibl also teaches that the pad 144 which corresponds to the second conductive pad, may be of any desirable thickness (para. 0055, and that a dam structure is not formed in an alternative embodiment (para. 0084 and Fig. 4),
The LED including a bottom contact or electrode 404 (para. 0059 and Fig. 5A and  detail from Fig. 2C) a first type semiconductor layer 405, which is a p-doped layer(para. 0059) on the electrode, an active layer 416 which is a quantum well layer (para. 0059), an n-doped layer  409 (para. 0059)  which is  a second type semiconductor layer on the active layer,
The bottom electrode is in contact with the first conductive pad when the LED is bonded to the pad (Fig. 5A combined with Fig. 1D and the paragraphs cited above)
Forming a photoresist layer on the substrate to cover the top surface of the substrate , the first and second conductive pad and the LED such that a difference between the thickness of the portion of the photoresist overlying the LED and another portion free from overlapping with the LED is greater than that of an interface between the second type semiconductor layer and the active layer to the top surface of the substrate, as Bibl discloses in Fig. 8A and 8B the first exposure region is spaced apart from the second conductive pad, and the second exposure region is overlapped with the second conductive pad 144, and 

Developing the exposed photoresist layer till a top surface of the second type semiconductor layer of the LED and a top surface of the second conductive pad are exposed from the photoresist layer, as shown in Fig. 8A and 8B, and as shown in the details of  Fig. 2C and in the discussion above of the disclosure of Fig. 5A combined with Fig. 1, and including that , Bibl also teaches  that a dam structure is not formed in an alternative embodiment (para. 0084 and Fig. 4), the bank layer 126 may be made of photo-definable material (para. 0047), and the layer 127 may be made of the same material (para. 0051), and Bibl also discloses lithographic techniques for exposing the tops of the LED and the second conductive pad (para. 0084).
Bibl does not explicitly state the developing, although Bibl does  disclose as shown in Fig. 8A and 8B, and as shown in the details of  Fig. 2C and in the discussion above of the disclosure of Fig. 5A combined with Fig. 1, which is a disclosure of developing, as Bibl discloses the top surface of the second type semiconductor layer and a top surface of the second conductive pad are exposed, as stated above.
Wright, in the same field of endeavor of patterning photosensitive compositions (Abstract), discloses laser light is selectively directed to certain portions of a photopolymer (para. 0059) and the portions unexposed to the irradiation by light are removed (para. 0059), a photomask which may be in direct contact or in proximity  with the photopolymer (para. 0058) is provided for the selective irradiation by light of the photopolymer (para. 0058).
Oishi, in the same field of endeavor of a lithography step using photoresist (Abstract) and which includes light emitting elements (para. 0250), discloses forming openings in a photosensitive layer such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Wright with the method disclosed by Bibl because Wright discloses that it is known in the art to mask photopolymer in order to obtain a desired pattern and that it is known in the art to remove the portions of the photopolymer which is not desired, and because Wright discloses  an arrangement of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Oishi for irradiation with the method disclosed by Bibl in view of Wright in order to obtain the benefit of fewer process steps and masks as disclosed by Oishi.
Re claim 2:  The combination of Bibl and Wright and Oishi discloses the exposing is through a mask, as Wright discloses laser light is selectively directed to certain portions of a photopolymer (para. 0059) and the portions unexposed to the irradiation by light are removed (para. 0059), a photomask which may be in direct contact or in proximity  with the photopolymer (para. 0058) is provided for the selective irradiation by light of the photopolymer (para. 0058).  While Oishi discloses that the irradiation may be accomplished without a mask, Oishi does also discloses that a mask with photoresist may be used (para. 0276).  The reasons for combining the references are the same as stated above in the rejection of claim 1.

Re claim 6:  The combination of Bibl and Wright and Oishi discloses the top electrode is transparent, as Bibl discloses the top electrode is transparent (para.0059).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 8:  The combination of Bibl and Wright and Oishi discloses spin coating the photoresist, as Wright discloses the photopolymer deposited  by spin coating (para. 0056).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the spin coating step disclosed by Wright with the method disclosed by Bibl because Wright discloses a material  which is of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 9:  The combination of Bibl and Wright and Oishi discloses the photoresist over the second conductive pad greater than that over the portion overlying the LED, as Bibl in view of Wright and Oishi discloses the photoresist deposited by spin coating, as the combination of Bibl and Wright and Oishi discloses spin coating the photoresist, as Wright discloses the photopolymer deposited  by spin coating (para. 0056), and spin coating results in a planar layer, which inherently results in the thickness of the layer above the second conductive pad greater than that over the portion overlying the LED.  The reasons for combining the references are the same as the reasons stated above in the rejection of claim 1.
Re claim 11:  The combination of Bibl and Wright and Oishi discloses the limitations of claim 11, as Bibl discloses the LED including a bottom contact or electrode 404 (para. 0059 and Fig. 5A and  detail 
Re claim 12:  The combination of Bibl and Wright and Oishi  discloses the photoresist layer includes high reflective index nanoparticle, as Bible discloses layer 126, which corresponds to the photoresist layer, includes aluminum nanoparticles (para. 0047).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 13:  The combination of Bibl and Wright and Oishi  discloses the limitations of claim 13, as Bibl discloses a sum of the thickness of the bottom electrode and the first conductive pad, as Bibl discloses 0.1- 0.2 microns thickness (para. 0059) for the bottom electrode 404, and for the top contact 402, which corresponds to the first conductive pad (para. 0059).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 14:  The combination of Bibl and Wright  and Oishi discloses the limitations of claim 14, as Bibl discloses the layer 210, which corresponds to the photoresist layer after developing, and is seen in Fig. 5B to be the same thickness as layer 126, is greater than or equal to 2 microns, as Bibl discloses the layer 126 is of a thickness  which includes the recited range(para. 0050)    and therefore the recited range is anticipated (MPEP 2131.03), or in the alternative, the recited range is obvious (MPEP 2144.05).

Claims 3-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al (US 2014/0367705 A1) in view of  Wright et al l(US 2016/0349614 A1)(“Wright”) and Oishi et al (US 2008/0076267 A1)(“Oishi”) as applied to claim 1 above, and further in view of Schell et al (US 2014/0302442 A1)(“Schell”) .
Bibl in view of Wright and Oishi discloses the limitations of claim 1 as stated above.  Wright also discloses that it is known in the art  to increase a series of exposure  doses for a photosensitive layer  
Schell, in the same field of endeavor of photosensitive layer which is a photoresist layer which includes emitters 30, 40, which may be  quantum dots (para. 0062), discloses that the portions of the layer which are modified by irradiation are controlled by the pulse pattern (para. 0030) and the wavelength (para. 0037) , and observing the response to the exposure in response to  first, second, and third irradiations (para. 0011-0013 and 0016), which is a disclosure that it is known in the art to determine the laser dose or duration  by that of  the first or second laser pulse.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Schell with the method disclosed by Bibl in view of Wright and Oishi because Schell discloses modified material and its use which is of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 4:  Bibl in view of Wright and Oishi  discloses the limitations of claim 1 as stated above.  Wright also discloses that it is known in the art  to increase a series of exposure  doses for a photosensitive layer  (para. 0102).  Wright also discloses that it is known in the art that intensity of light irradiation is related to exposure duration (para. 0045) .  Bibl in view of Wright and Oishi  is silent with respect to the exposure dose determined by the first exposure dose and with respect to the first exposure dose determined by a first laser pulse.
Schell, in the same field of endeavor of photosensitive layer which is a photoresist layer which includes emitters 30, 40, which may be  quantum dots (para. 0062), discloses that the portions of the layer which are modified by irradiation are controlled by the pulse pattern (para. 0030) and the wavelength (para. 0037) , and observing the response to the exposure to first, second, and third 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Schell with the method disclosed by Bibl in view of Wright and Oishi because Schell discloses modified material and its use which is of art recognized suitability for an intended purpose (MPEP 2144.07).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al (US 2014/0367705 A1) in view of  Wright et al l(US 2016/0349614 A1)(“Wright”) and Oishi et al (US 2008/0076267 A1)(“Oishi”) as applied to claim 1 above and further in view of Schmaelzle et al (US 2015/0111158 A1)(“Schmaetzle”).
Bibl in view of Wright and Oishi discloses the limitations of claim 1.  Bibl in view of Wright and Oishi also discloses positive photoresist, as Oishi discloses the photoresist is removed in the area which receives the greater irradiation (para. 008`)  area 20 is shown to be the area in which the photoresist is removed (Fig. 1B and 1C), and therefore the photoresist is positive photoresist. 
Schmaelzle supports that negative photoresist  increases in structural strength upon irradiation (para. 0004), which is a disclosure that negative photoresist is not removed in the area with greater irradiation and positive photoresist is removed in the area with greater irradiation.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al (US 2014/0367705 A1) in view of  Wright et al l(US 2016/0349614 A1)(“Wright”) and of Oishi et al (US 2008/0076267 A1)(“Oishi”)  as applied to claim 1 above, and further in view of Hu et al (US 2013/0285086 A1)(“Hu”).

Hu, in the same field of endeavor of micro LED devices (para. 0053), discloses the n doped layer of a thickness of 0.1-3 microns, and the p doped layer of a thickness of 0.1-1 micron, which is a disclosure of a range of the ratio of which overlaps the recited ratio and therefore the recited ratio anticipates (MPEP 2131.03) or in the alternative the recited range is obvious  (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hu with the method disclosed by Bibl in view of Wright and of Oishi because Hu discloses materials of art recognized suitability for an intended purpose (MPEP 2144.07).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895